PER CURIAM.
Pursuant to certification of a question of great public interest, a writ of certiorari was issued to review the decision of the District Court of Appeal, First District, in this case [Sarasota County Anglers Club, Inc., v. Burns] appearing at 193 So.2d 691. The history, factual background, questions presented and disposition are clearly set out in the opinion of the District Court. Argument having been heard and the court having considered the records and briefs, it is our opinion that the ruling of the District Court is correct and it is adopted as the opinion of this court.
The writ of certiorari is therefore discharged.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and BARNS (Retired), JJ., concur.